Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered April 18, 2005, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s challenge to the sufficiency of the evidence is unpreserved (see People v Gray, 86 NY2d 10, 19 [1995]; People v Padro, 75 NY2d 820 [1990]), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the verdict was based on legally sufficient evidence. We further find that the verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning identification and credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]).
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203 [2002]; People v Bennette, 56 NY2d 142, 147 [1982]). The ruling was highly favorable to defendant, in that it precluded inquiry as to significant aspects of his extensive criminal record. To the extent that defendant is claiming that the procedure by which the court arrived at its ruling was defective, that claim is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find it to be without merit.
The court properly received testimony from a grand jury stenographer to explain a transcription error. The stenographer was essentially interpreting her own stenographic notes, and to the extent the stenographer could be viewed as having provided expert testimony, that testimony was admissible (see generally People v Lee, 96 NY2d 157, 162 [2001]). The stenographer was sufficiently familiar with the computerized transcription process at issue, which was a matter outside the knowledge of the jury.
Since defendant received the minimum sentence permitted by law, this Court has no authority to reduce it as a matter of discretion in the interest of justice (CPL 470.20 [6]). Concur— Friedman, J.P, Nardelli, Buckley, Catterson and McGuire, JJ.
*311MEMORANDA, First Dept., February, 2007